Title: From John Adams to Theodore Foster, 6 October 1811
From: Adams, John
To: Foster, Theodore



Dear Sir
Quincy October 6th 1811

Last night I received your favour of the first of this month., from the hand of Dr Solomon Drowne. As I was absent when he first called at my house I lost the Pleasure of several Hours Conversation With him. This Gentleman’s Deportments and Conversation so well supported the handsome Character you gave him; that I regret very much that I am not to have more of his society.
While I recollect with pleasure the social hours whi has which were passed together with you and many others, while I was VP. and P. I can never look back without Pain, on the  of parties & Politicks that prevailed from 1789 to 1800. It was a bowl of Punch half Brandy or Whiskey & half water with a large mixture of Sour Drops without a grain of Sugar.
It is undoubtedly in your Power to give me, very material information concerning many Facts and Events during your service in Congress. Nothing was more difficult than for me to obtain the knowledge of what was going on. My enemies were interested to cancel their intrigues and Manœuvres and my Friends were restrained by Sentiments of Delicacy. And I had no spies, Scribblers, or Informers.
The History of the Caucus of a Majority of the Senate at Mr Binghams.
The History of another Caucus of the Senate, upon the nomination of Col. Smith.
The History of another Caucus of the whole Legislature or rather of both Houses of Congress when it was determined upon honour to give an equal vote for Adams and C. C. Pinkney.
These are all mysteries involved in much traditional and Historical obscurity: and I should be extremely obliged to you for any information concerning any of them. You know more of the Subteraneous fires kindled by Pickering and his two devoted Friends Hillhouse and Goodhue; all three Puppets danced upon the wires of Alexander Hamilton: than perhaps you may think it prudent to communicate. I shall be thankful for any Fact relative to either that your discretion will communicate to me.
Mrs Adams is much pleased with your remembrance of her, and presents her regards to you and your Daughter, married to a Grandson of  my much respected Friend Governor Hopkins, with whom I serve in the committee for providing the first American Navy. Oh! that he was now alive and a member of Congress! We should not be long Without a Navy Sufficient to scuffle With any detachment from the Navies of Europe which theire Masters can spare to send across the Atlantic.
I am Sir with Sentiments the most Friendly / Your most obedient & humble / Servant
 John Adams